DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation " wherein the light-emitting diode is one, and the photosensitive diode is one" which is not understood. It appears that the applicant is attempting to claimed the number of diodes required, although it is not clear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20140354428 A1) in view of Peterson (US 20170115164 A1) and Korcz (US 20140197165 A1).
With regards to claim 1, Xu discloses an IR motion detector comprising: a shell 12, a bottom surface 55, a lens 8 and an infrared probe 42 [0038]; wherein the shell 12 comprises a shell upper surface (top of housing 12) and a sidewall 14 connected to the shell upper surface and the bottom surface; the sidewall is provided with an arc-shaped notch 54 configured for arranging the lens; the infrared probe is arranged inside the shell (Fig. 4). Xu does not explicitly teach a Fresnel lens; a bottom cover mounted at a bottom opening of the shell; the sidewall is provided with a side wire outlet hole; the shell upper surface is provided with an upper wire outlet hole; the bottom cover is provided with a lower wire outlet hole; and the upper wire outlet hole, the lower wire outlet hole and the side wire outlet hole are used for leading wires. Peterson also teaches an IR motion detector, wherein said detector comprises a Fresnel lens 60 [0047]. Those skilled in the art recognize that Fresnel lenses were conventionally used in motion detectors for efficiently collecting and focusing light from an area onto a sensor. With respect to the claimed bottom cover, modifying the bottom surface of Xu with the claimed bottom cover would have been considered a routine matter of design choice to provide an alternative means of accessing the interior of the housing. With respect to the claimed outlet holes, Korcz teaches a housing for mounting an electrical device wherein the housing comprises a plurality of outlet holes 26, 34 for wires, said plurality of outlet holes allowing for flexibility in mounting the electrical device in a desired configuration to accommodate receiving electrical wiring. Therefore, in view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Xu with the claimed configuration as recited in claim 1.
With regards to claim 2, Xu discloses a first sidewall 16 and a second sidewall 14 connected to the first sidewall; the first sidewall is provided with the arc-shaped notch 54; the second sidewall is provided with the side wire outlet hole (as modified by Korcz above); the first sidewall is in a circular arc shape (see curved surface 54; Figs. 1, 2, and 4); and the second sidewall is in a rectangular shape (Fig. 4).
With regards to claims 3 and 5, Xu does not specify the claimed first and second hollow nuts. However, such a modification would have been known. Those skilled int eh art recognize wherein hollow nuts may be used to allow a secure means for receiving electrical wiring while protecting the electrical wiring from physical damage. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Xu with the claimed configuration in view of the recited benefit.
With regards to claim 4, Xu does not specify the claimed drain holes. Nevertheless, such a modification was generally known and it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Xu with the claimed drain holes in order to prevent the build up of harmful moisture.
With regards to claim 6, Xu does not teach the claimed baffle. However, baffles were well known optical elements before the effective filing date of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Xu with the claimed baffle in order to direct light along a desired path.
With regards to claim 7, Xu discloses further comprises a substrate 70, the infrared probe is arranged inside the shell through the substrate (Figs. 2, 5, and 6). Xu does not specify wherein the wires from the substrate is leaded outside through the upper wire outlet hole, the lower wire outlet hole and the side wire outlet hole. However, such a modification would have been known and considered obvious. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Xu with the claimed configuration to accommodate a desired wiring installation.
With regards to claims 8 and 9, Xu discloses a passive IR detection system and does not teach the claimed diode. However, Peterson teaches wherein substituting a PIR detection system with an active IR detection system comprising an illumination source and detector was known [0063]. As such, modifying Xu with the claimed source and sensor would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 10, Xu discloses one infrared sensor 42.
                                                                                                                                                                                                                                                                                                                              

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884